Order filed, September 16, 2013.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00351-CR
                                 ____________

                          TUAN TRUNG TA, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 228th District Court
                             Harris County, Texas
                        Trial Court Cause No. 1282590


                                      ORDER

      The reporter’s record in this case was due July 22, 2013. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Trish Matthews and Mary Mills, the court reporters, to file the
record in this appeal within 30 days of the date of this order.

                                   PER CURIAM